

EXHIBIT 10.4


Award Number:____
NEIMAN MARCUS GROUP, INC.
Restricted Stock Agreement
Pursuant to the
Neiman Marcus Group, Inc.
Management Equity Incentive Plan
AGREEMENT (“Agreement”), dated as of [●] (the “Grant Date”) between Neiman
Marcus Group, Inc., a Delaware corporation (the “Company” and collectively with
its Subsidiaries, the “Employer”), and Geoffroy van Raemdonck (the
“Participant”).
Preliminary Statement
Subject to the terms and conditions set forth herein, the Committee is granting
to the Participant, as an Eligible Employee, an equal number of shares of Class
A Common Stock, $0.001 par value per share of the Company (the “Class A Common
Stock”), and Class B Common Stock, par value $0.001 per share, of the Company
(the “Class B Common Stock” and together with the Class A Common Stock, the
“Common Stock”), as set forth in Section 1 below (the “Shares”) , pursuant to
the Neiman Marcus Group, Inc. Management Equity Incentive Plan, as it may be
amended from time to time (the “Plan”). Each Share consists of one share of
Class A Common Stock and one share of Class B Common Stock together. Pursuant to
Section 2 hereof, the Shares are subject to certain restrictions that lapse at
the times provided under Section 2(c) hereof. While such restrictions are in
effect, the Shares subject to such restrictions are referred to herein as
“Restricted Stock.” After such restrictions lapse, the Shares no longer subject
to such restrictions are referred to herein as “Vested Shares.” The Participant
and the Company are party to an employment agreement dated as of January 4, 2018
(the “Employment Agreement”). Except as otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan.
Accordingly, the parties hereto agree as follows:
1.Grant of Shares. Subject to the Plan and the terms and conditions set forth
herein and therein, the Participant is hereby granted [●] Shares on the Grant
Date. The Participant is required to execute and return to the Company the
Accredited Investor Questionnaire provided herewith as a condition of acceptance
of the Shares. The Participant acknowledges having received and read a copy of
the Plan and agrees to comply with it, this Agreement, and all applicable laws
and regulations.
2.    Restricted Stock.
(a)    Retention of Certificates. Promptly after the Grant Date, the Company
shall issue stock certificates representing the Restricted Stock unless it
elects to recognize such ownership through book entry or another similar method.
Any such stock certificates shall be registered in the Participant’s name and
shall bear any legend required by the Plan. Unless held




van Raemdonck Restricted Stock Agreement



--------------------------------------------------------------------------------





in book entry form, such stock certificates shall be held in custody by the
Company (or its designated agent) until the restrictions on the Restricted Stock
shall have lapsed (including any restrictions under the Stockholders Agreement).
Upon the Company’s request, the Participant shall deliver to the Company a duly
signed stock power, endorsed in blank, relating to the Shares. If the
Participant receives, with respect to the Restricted Stock or any part thereof,
any (i) dividend (whether paid in shares, securities, moneys or property), (ii)
shares of Restricted Stock pursuant to any split, (iii) distribution or return
of capital resulting from a split-up, reclassification or other changes of the
Restricted Stock or (iv) warrants, options or any other rights or properties
(collectively “RS Property”), the Participant shall immediately deposit with and
deliver to the Company all of such RS Property, including, upon the Company’s
request, any certificates representing shares duly endorsed in blank or
accompanied by stock powers duly executed in blank. The RS Property shall be
subject to the same restrictions, including those in this Section 2(a), as the
Restricted Stock with respect to which it is issued, and shall be encompassed
within the term “Restricted Stock.” Unless otherwise determined by the
Committee, RS Property issued in the form of cash will not be reinvested in
Common Stock and will be held until delivered to the Participant within 30 days
after the date the restrictions related to the Restricted Stock lapse. The
restrictions on any RS Property will lapse on the date that the underlying
Restricted Stock vests and ceases to be Restricted Stock.
(b)    Rights with Respect to Restricted Stock; Transfer. The Participant will
have all rights of a stockholder with respect to the Restricted Stock, including
the right to (x) vote the Restricted Stock, (y) subject to Section 2(a), to
receive any dividends payable to holders of Common Stock of record (provided,
that such dividends shall be treated, to the extent required by applicable law,
as additional compensation for tax purposes), and (z) exercise all other rights,
powers and privileges of a holder of Common Stock with respect to the Restricted
Stock set forth in the Plan, with the exceptions that during the Restriction
Period: (i) the Participant will not be entitled to delivery of the stock
certificate or certificates representing the Restricted Stock; (ii) the Company
(or its designated agent) will retain custody of the stock certificate or
certificates representing the Restricted Stock; and (iii) no RS Property will
bear interest or be segregated in separate accounts.
Notwithstanding the foregoing, and without limiting any other restrictions in
the Stockholders Agreement or otherwise, the Participant may not sell, pledge,
assign, encumber or otherwise Transfer any Restricted Stock, except as permitted
under the Plan or this Agreement. Any attempted Transfer prohibited under this
Agreement, the Plan, the Stockholders Agreement, or otherwise shall be null and
void ab initio, and the Company shall not in any way give effect to any such
impermissible Transfer.
(c)    Vesting. The Restricted Stock shall vest and cease to be Restricted Stock
as provided below. There shall be no partial or proportionate vesting between
vesting dates, except as provided herein; provided that the Committee may
accelerate the vesting at any time.
[VESTING SCHEDULE]
(d)    Detrimental Activity. The provisions in the Plan regarding Detrimental
Activity shall apply to the Shares, and the applicable confidentiality,
non-competition and non-


2
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





solicitation covenants that apply for purposes of Section 2.23(c) of the Plan
are those set forth in the Employment Agreement. The restrictions regarding
Detrimental Activity are necessary for the protection of the business and
goodwill of the Company and are considered by the Participant to be reasonable
for such purposes. Without limiting the legal or equitable remedies available in
the Plan, this Agreement or otherwise, the Participant acknowledges that (i)
engaging in Detrimental Activity will cause the Company material irreparable
injury for which there is no adequate remedy at law, (ii) it will not be
possible to measure damages for such injuries precisely and (iii) in the event
of such activity or threat thereof, the Company may, in addition to the remedies
provided under the Plan, obtain from any court of competent jurisdiction (x) a
temporary restraining order or a preliminary or permanent injunction restraining
the Participant from engaging in Detrimental Activity or (y) such other relief
as may be required to specifically enforce any of the covenants in the Plan and
this Agreement, in either case without the necessity of posting a bond or
proving special damages.
(e)    Forfeiture. The Participant shall immediately forfeit to the Company,
without compensation, all unvested Restricted Stock upon the Participant’s
Termination for any reason, excluding Restricted Stock that vests as a result of
such Termination.  
(f)    Withholding. Unless otherwise directed or permitted by the Committee, the
Participant shall pay or provide for all applicable withholding taxes in respect
of the vesting of the Restricted Stock by (i) remitting the aggregate amount of
such taxes to the Company, in full, by cash, or by check, bank draft or money
order payable to the order of the Company, (ii) electing to have the Employer
withhold, from Shares that have vested and ceased to be Restricted Stock, a
number of whole Shares having a Fair Market Value equal to an amount necessary
to satisfy all required federal, state, local and other non-U.S. withholding
obligations (using the minimum statutory withholding rates for federal, state,
local or non-U.S. tax purposes), including payroll taxes, in all cases to the
extent not prohibited under any debt or financing agreements of the Company or
any of its Subsidiaries or (iii) to the extent permitted by the Committee, by
making arrangements with the Company to have such taxes withheld from other
compensation due to the Participant. Unless the Participant notifies the Company
otherwise, applicable taxes will be withheld as described in clause (ii) of the
previous sentence. For purposes of this Section 2(f), “Fair Market Value” shall
have the meaning set forth in the Plan, provided, however, the Participant may
require the Committee to retain a nationally recognized independent valuation
firm to determine Fair Market Value, and the Company shall bear all expenses
with respect thereto if, the Committee’s determination of Fair Market Value is
not based on the appraisal of a nationally recognized independent valuation firm
as of a date that is within the 6 month period preceding the date of the
Committee’s determination.
(g)    Section 83(b). If, within 30 days after the Grant Date, the Participant
properly elects to include in gross income for federal income tax purposes in
the year of issuance the fair market value of all or a portion of such
Restricted Stock (pursuant to Section 83(b) of the Code), the Participant shall
be solely responsible for all foreign, federal, state, provincial and local
taxes the Participant incurs in connection with such election. It is the
Participant’s sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b)


3
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





of the Code and all corresponding provisions of state tax laws if the
Participant elects to make such election.
3.    Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the following legends:
(a)    “The anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance or charge of the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the Neiman Marcus
Group, Inc. Management Equity Incentive Plan (as amended from time to time) (the
“Plan”), and an award agreement entered into between the registered owner of
such shares and Neiman Marcus Group, Inc. (the “Company”). Copies of such Plan
and award agreement are on file at the principal office of the Company”; and
(b)    Any legend required to be placed thereon by (i) the Stockholders
Agreement or (ii) applicable blue sky laws of any state.
In no event shall the Company be obligated to issue a certificate representing
the Restricted Stock.
4.    Termination and Change in Control.
(a)    If (i) the Participant’s employment is Terminated by the Company without
Cause, by the Participant for Good Reason or due to an NMG Non-Renewal (as
defined in the Employment Agreement) at any time following the second
anniversary of the Grant Date and (ii) such Termination does not occur within
the twenty-four month period following a Change in Control, then the portion of
the then-outstanding and unvested Restricted Stock that would have vested in the
12-month period following the date of such Termination had there been no
Termination during such period shall immediately vest on the date of
Termination.
(b)    If, within the twenty-four month period following a Change in Control,
the Participant’s employment is Terminated by the Company without Cause, by the
Participant for Good Reason or due to an NMG Non-Renewal, then all Restricted
Stock that is unvested as of such Termination shall immediately vest on the date
of Termination.
(c)    The provisions in the Plan regarding Termination and a Change in Control
shall apply to the Shares, except as otherwise set forth in this Agreement
(including Section 2(e), Sections 4(a), 4(b), Section 5 and Section 6). The
Committee may not cancel the Participant’s Restricted Stock (whether or not
vested) in connection with a Change in Control without the payment of fair value
(as determined by the Committee) for such Restricted Stock.
5.    Participant’s Put Right on the Restricted Stock.
(a)    For purposes of this Agreement:


4
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





(i)    “Company Agreement” means any agreement (including any agreement
governing indebtedness) to which the Company or any of its Affiliates is a party
or by which any of them is bound.
(ii)    “Eligible Shares” on any date means a number of Vested Shares held by
Participant on such date equal to the lesser of:
(A)    the total number of Vested Shares held by Participant on such date; and
(B)    the difference of (I) the number of shares of Common Stock the
Participant would have been entitled to sell in Eligible Transfers pursuant to
the Tag-Along Rights (assuming that (x) Vested Shares held by Participant on
such date and all of the Previously Sold Shares were Vested Shares as of the
consummation of the Eligible Transfer and (y) Tag-Along Rights were applicable
to each Transfer to an Institutional Stockholder in an Excluded Transfer) and
(II) the number of Previously Sold Shares.
(iii)    “Eligible Transfer” means a Transfer by a Major Stockholder of shares
of Common Stock (A) in a transaction that is subject to the Tag-Along Right or
(B) to an Institutional Stockholder in an Excluded Transfer.
(iv)    “Excluded Transfer” has the meaning set forth in the Stockholders
Agreement.
(v)    “Fair Market Value” for purposes of Sections 5, 6 and 7 of this
Agreement, means, with respect to a Share, the fair market value of such Share,
taking into account any applicable requirements of Section 422 or 409A of the
Code.
(vi)    “Good Leaver Termination” means a Termination (A) by the Company without
Cause, (B) by the Participant for Good Reason or (C) by the Participant due to
an NMG Non-Renewal.
(vii)    “Institutional Stockholder” has the meaning set forth in the
Stockholders Agreement.
(viii)    “Major Stockholder” has the meaning set forth in the Stockholders
Agreement.
(ix)    “Previously Sold Shares” on any date means the sum of (A) the number of
Shares sold by the Participant pursuant to the exercise of his Tag-Along Right
in connection with the Eligible Transfer plus (B) the aggregate number of Shares
sold pursuant to any Put prior to such date.
(x)    “Put Period” means each 14-day period following the release of the
Company’s or Neiman Marcus Group LTD LLC’s earnings in respect of the first
fiscal quarter of each fiscal year following the consummation of an Eligible
Transfer.


5
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





(xi)    “Put Price” means the Fair Market Value of the Shares to be sold
pursuant to the exercise of a Put Right as of the first day of the applicable
Put Period.
(xii)    “Tag-Along Right” has the meaning set forth in the Stockholders
Agreement.
(xiii)    “Transfer” has the meaning set forth in the Stockholders Agreement.
(b)    Subject to this Section 5, at any time during each Put Period, the
Participant (or his Permitted Transferee) shall have the right (the “Put Right”)
to require the Company (or, at the Company’s election, one or more of its
designees) to purchase from the Participant (or such Permitted Transferee), no
later than the 20th business day following the expiration of each Put Period,
all or a portion of the Participant’s Eligible Shares for a price equal to the
Put Price (each, a “Put”).
(c)    The Company will not be required to settle the Put (i) following such
Participant’s Termination for any reason, except for any Put Right exercised
during the 12-month period following a Good Leaver Termination, (ii) if
settlement of all or a portion of the Put would cause the Company or its
Affiliates to violate applicable law or any Company Agreement, (iii) if there is
or, immediately following settlement of the Put would be, a default under any
Company Agreement relating to indebtedness, (iv) if the Committee reasonably
determines that settlement of the Put would materially and adversely impact the
liquidity of the Company or its Affiliates, or (v)  if the Committee determines
that settlement of the Put would (A) materially interfere with a significant
acquisition, corporate organization, financing, securities offering or other
similar transaction involving the Company, (B) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential, or (C) violate applicable securities laws and
regulations.  If the Committee determines that the Put shall not be settled with
respect to a Put Period pursuant to Section 5(c)(ii)-(v), the Committee shall
establish another Put Period within six months following such determination (and
determine the Fair Market Value of the Eligible Shares at the beginning of such
Put Period), subject to compliance with the terms hereof.
(d)    The Put Right, if not exercised by the Participant (or his Permitted
Transferee) by 5:00 p.m. (Central Time) on the last day of the Put Period, shall
expire and thereafter shall be null and void and of no effect until the next Put
Period.
(e)    To exercise the Put Right, the Participant (or his Permitted Transferee)
shall deliver an irrevocable written notice to the Company executed by such
Participant (or such Permitted Transferee) (the “Put Notice”) during the Put
Period electing to exercise the Put Right, which notice shall set forth the
number of Shares as to which such Participant (or such Permitted Transferee) is
exercising the Put Right.
(f)    On the date of consummation of the Put, (1) the Company (or its
designees) will pay the Participant (or his Permitted Transferee) the applicable
price in cash or, in the Company’s discretion and to the extent not prohibited
by law, by cancellation of


6
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





undisputed indebtedness of the Participant to the Company or any of its
Affiliates or any combination thereof and (2) the Participant (and his Permitted
Transferee) shall (x) cooperate with the Company to cause any certificates
evidencing the Shares being purchased that are being held in escrow by the
Company to be delivered to the Company or its designees, (y) deliver the
certificates evidencing the Shares being purchased, duly endorsed in blank by
the Person in whose name the certificate is issued or accompanied, free and
clear of any liens, and with stock (or equivalent) transfer taxes affixed and
(z) execute and deliver such Transfer Documents (as defined below) as the
Company may request.
(g)    Notwithstanding the foregoing, this Section 5 shall terminate on the
earlier of (i) the Registration Date, (ii) the date of the Participant’s
Termination, other than a Good Leaver Termination, and (iii) 12 months following
the date of a Good Leaver Termination. After such termination of the Put Right,
the Participant shall cease to have any rights with respect thereto; provided
that if (A) pursuant to Section 5(c) the Company is not required to settle the
Put during the 12 month period following the Participant’s Termination and (B)
an additional Put Period is established pursuant to the last sentence of Section
5(c), then Participant’s Put Right shall remain in effect through such
additional subsequent Put Period.
6.    Company’s Right to Repurchase.
(a)    In the event of the Participant’s Termination for any reason, or if the
Participant engages in Detrimental Activity during the period set forth in
clause (ii) below, the Company shall have the right, but not the obligation, to
repurchase (or to cause one or more of its designees to repurchase) from the
Participant (or his or her Permitted Transferee), at the repurchase price set
forth below, any or all Vested Shares.
(i)    In the event of Termination by the Company without Cause, voluntary
Termination by the Participant for Good Reason, termination due to an NMG
Non-Renewal, voluntary Termination by the Participant without Good Reason (other
than in connection with a Termination by the Company for Cause), or on account
of the Participant’s death or Disability, the repurchase price shall be, with
respect to each such Share (including any security that was previously RS
Property), the Fair Market Value thereof on the date of Termination.
(ii)    In the event of Termination by the Company for Cause, or upon the
discovery by the Company that the Participant has engaged in Detrimental
Activity during the period of employment or service or the one-year period
following the Termination, the repurchase price shall be, with respect to each
such Share (including all dividends and other RS Property with respect thereto),
the par value thereof.
(b)    To exercise the repurchase rights described in Section 6(a), the Company
(or its designees) shall deliver a written notice to the Participant (or his or
her Permitted Transferee) during the Repurchase Period (a “Repurchase Notice”),
which notice shall set forth (i) the Shares to be repurchased and (ii) the
approximate date on which such repurchase is to be consummated, which date shall
be not more than 90 days after the date of such notice


7
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





(subject to clause (c) below). Prior to the date of consummation of the
repurchase, the Company (or its designees) shall deliver to the Participant (or
his or her transferee) a written notice specifying the Fair Market Value for the
Shares being purchased. On the date of consummation of the repurchase, (1) the
Company (or its designees) will pay the Participant (or his or her transferee)
the applicable repurchase price in cash or, in the Company’s discretion and to
the extent not prohibited by law, by cancellation of undisputed indebtedness of
the Participant to the Company or any of its Affiliates or any combination
thereof and (2) the Participant (and his or her transferee) shall (x) cooperate
with the Company to cause any certificates evidencing the Shares being purchased
that are being held in escrow by the Company to be delivered to the Company or
its designees, (y) deliver the certificates evidencing the Shares being
purchased that are not being held in escrow by the Company (if any), duly
endorsed in blank by the Person in whose name the certificate is issued or
accompanied, free and clear of any liens, and with stock (or equivalent)
transfer taxes affixed and (z) execute and deliver such instruments and other
documents to be executed by such Participant (and his and her Permitted
Transferees) in connection with such repurchase, in each case, as the Company
may request (such instruments and documents, the “Transfer Documents”). The
Company may exercise the repurchase rights described in Section 6(a) upon one or
more occasions at any time during the applicable Repurchase Period.
(c)    The Repurchase Period and the date on which any repurchase is to be
consummated may be extended by the Committee at any time when repurchase by the
Company (or its designees) (i) is prohibited pursuant to applicable law, or (ii)
is prohibited under any Company Agreement.
(d)    Notwithstanding the foregoing, the Company shall cease to have rights of
repurchase pursuant to this Section 6 on and after the Registration Date.
7.    Determination of Fair Market Value. Within 15 days following delivery of a
Put Notice or Repurchase Notice, as applicable, the Company shall deliver to the
Participant a written notice (the “Valuation Notice”) specifying the Committee’s
determination of the Fair Market Value (the “Company Valuation”). If the
Participant disputes the Company Valuation, the Participant may, within 10 days
following delivery of the Valuation Notice, deliver to the Company a written
notice of his disagreement with the Company Valuation and his calculation of the
Fair Market Value (the “Dispute Notice”). The Dispute Notice shall set forth in
reasonable detail the basis for such disagreement and any alternative
calculations with respect to the Company Valuation. If the Participant does not
timely deliver to the Company a Dispute Notice, the Company Valuation shall be
the Fair Market Value, and such Fair Market Value shall be final and binding on
the Participant, his Permitted Transferees and the Company. If the Participant
timely delivers a Dispute Notice, the Company shall appoint a nationally
recognized valuation firm that is independent of both parties for purposes of
doing valuations under Section 409A of the Code to determine the Fair Market
Value (the “Valuation Firm”). The Participant and the Company shall (i) instruct
the Valuation Firm to provide its determination of the Fair Market Value within
30 days of its engagement and (ii) reasonably cooperate with the Valuation Firm
in connection with its determination of the Fair Market Value. The Valuation
Firm’s determination of the Fair Market Value shall be an amount


8
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





between the Company Valuation and the amount set forth in the Dispute Notice.
The Fair Market Value as determined by the Valuation Firm shall be final and
binding on the Participant, his Permitted Transferees and the Company. The fees,
costs and expenses of the Valuation Firm shall be borne by the party whose
determination of the Fair Market Value as set forth in the Valuation Notice or
Dispute Notice, as applicable, is further from the Fair Market Value as
determined by the Valuation Firm. Notwithstanding the foregoing, the Executive
will not be required to pay fees, costs and expenses in excess of $25,000, if
his calculation of the Fair Market Value as set forth in the Dispute Notice is
determined to be further from the Fair Market Value as determined by the
Valuation Firm.
8.    Securities Representations. The Participant makes the representations,
warranties and covenants set forth below and acknowledges that the Company is
relying thereon.
(a)    The Participant is acquiring and will hold the Shares for investment for
his or her account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act or
other applicable securities laws.
(b)    The Participant has been advised that offerings of the Shares have not
been registered under the Securities Act or other applicable securities laws,
and that the Shares must be held indefinitely, unless the resales thereof are
subsequently registered under the applicable securities laws or the Participant
obtains an opinion of counsel (in the form and substance satisfactory to the
Company and its counsel) that registration is not required. The Company is under
no obligation to register offerings of the shares of Common Stock.
(c)    The Participant is an “Accredited Investor” as such term is defined under
Rule 501(a) of Regulation D promulgated under the Securities Act. The
Participant has such knowledge and experience in financial and business matters
that the Participant is capable of evaluating the merits and risks of investment
in the Company and of making an informed investment decision. The Participant,
or the Participant’s professional advisor, has the capacity to protect the
Participant’s concerns in connection with the investment in the Shares, and the
Participant is able to bear the economic risk, including the complete loss, of
an investment in the Shares.
(d)    The Participant will not sell, transfer or otherwise dispose of the
Shares in violation of the Plan, this Agreement, the Stockholders Agreement, the
Securities Act (or the rules and regulations promulgated thereunder) or any
other applicable laws.
(e)    The Participant has been furnished with, and has had access to, such
information as he or she considers necessary or appropriate for deciding whether
to invest in the Shares, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions hereof.
(f)    The Participant is aware that any investment in the Company is a
speculative investment that has limited liquidity and is subject to the risk of
complete loss. The


9
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





Participant is able, without impairing his or her financial condition, to hold
the Shares for an indefinite period and to suffer a complete loss of his or her
investment.
9.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments that such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof. Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for such purpose.
10.    Incorporation of Plan. This Agreement is subject to all the terms,
conditions and provisions of the Plan, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. The Participant acknowledges having received and read a copy of the
Plan, and agrees to comply with the Plan, this Agreement and all applicable laws
and regulations. This Agreement and the Plan contain the entire understanding of
the parties, and supersede any prior agreements between the Company and the
Participant, with respect to the award of Restricted Stock contemplated hereby.
11.    Delivery Delay. The delivery of any certificate representing the Shares
may be postponed by the Company for such period as may be required for it to
comply with any applicable federal, state, local or other laws, or any national
securities exchange listing requirements, and the Company is not obligated to
issue or deliver any securities if, in the opinion of counsel for the Company,
the issuance of such Shares shall constitute a violation by the Participant, the
Company or any of its Affiliates of any provisions of any applicable federal,
state, local or other law or of any regulations of any governmental authority or
any national securities exchange.
12.    Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:
(a)    unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 12, any notice required to be delivered
to the Company shall be properly delivered if delivered to:
Neiman Marcus Group, Inc.
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention:    Dennis Gies



10
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





Telephone:     (310) 201-4100
Facsimile:    (310) 201-4170
with a copy (which shall not constitute notice) to:

Neiman Marcus Group, Inc.
1618 Main Street
Dallas, TX 75201
Attention:    General Counsel
Telephone:     (214) 743-7610
Facsimile:    (214) 743-7611

and
Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Attention:    Jonathan Benloulou
Telephone:    (310) 284-5698
Facsimile:    (310) 557-2193
(b)    if to the Participant, to the address on file with the Employer.
Any notice, demand or request, if made in accordance with this Section 12 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.
13.    No Right to Employment. This Agreement is not an agreement of employment.
None of this Agreement, the Plan or the grant of the Shares hereunder shall (a)
guarantee that the Employer or any other person or entity will employ the
Participant for any specific time period or (b) modify or limit in any respect
the Employer’s or any other person’s or entity’s right to terminate or modify
the Participant’s employment or compensation.
14.    Stockholders Agreement. As a condition to the receipt of the Shares, the
Participant shall execute and deliver a Joinder Agreement or such other
documentation as required by the Committee. The Stockholders Agreement and any
such other documentation shall apply to the Shares.
15.    Dispute Resolution. All controversies and claims arising out of or
relating to this Agreement, or the breach hereof, shall be settled by the
dispute resolution provisions in any employment agreement, or similar agreement,
between the Employer and the Participant or, if none, the Employer’s mandatory
dispute resolution procedures as may be in effect from time to time with respect
to matters arising out of or relating to Participant’s employment with the
Employer.


11
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





16.    Severability of Provisions. If any provision of this Agreement shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Agreement shall be construed and
enforced as if such provisions had not been included.
17.    Governing Law. All matters arising out of or relating to this Agreement
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws that would require
the application of the laws of another jurisdiction.
18.    Section 409A. Although the Company makes no guarantee with respect to the
tax treatment of the Restricted Stock, the award of Restricted Stock pursuant to
this Agreement is intended to be exempt from Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent. With
respect to any dividends and other RS Property, however, this Agreement is
intended to comply with, or to be exempt from, the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent; provided that the Employer does not guarantee to
the Participant any particular tax treatment of the Restricted Stock or RS
Property. In no event whatsoever shall the Employer be liable for any additional
tax, interest or penalties that may be imposed on the Participant by Section
409A of the Code or any damages for failing to comply with Section 409A of the
Code.
19.    Interpretation. The words “hereof,” “herein,” “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement shall include all subsections thereof.  Definitions
shall be equally applicable to both nouns and verbs and the singular and plural
forms of the terms defined.  The term “or” is not exclusive.  The words
“include,” “includes” or “including” shall be deemed to be followed by the words
“without limitation.”
20.    No Strict Construction. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
21.    Other Shares.     Notwithstanding anything in this Agreement or the Plan
to the contrary, none of the shares of Common Stock owned from time to time by a
Participant that were not acquired in connection with the grant of an Award to
such Participant shall be subject to any of the terms, conditions or provisions
of this Agreement or the Plan.
22.    Confidentiality. The Participant hereby agrees to hold all confidential
and proprietary information of the Company and its Affiliates received in
connection with the grant of Restricted Stock, including any plan summaries or
risk factors, in the strictest confidence. The Participant shall not, directly
or indirectly, disclose or divulge any such confidential or proprietary
information to any Person other than the Participant’s legal counsel and
financial advisors, or an officer, director or employee of, or legal counsel
for, the Company


12
van Raemdonck of Restricted Stock Agreement



--------------------------------------------------------------------------------





or its Affiliates, to the extent necessary for the proper performance of his or
her responsibilities, unless authorized to do so by the Company or compelled to
do so by law or valid legal process; provided that nothing in this Agreement
shall prohibit the Participant from reporting or disclosing information under
the terms of the Company’s Reporting Suspected Violations of Law Policy or such
similar policy as the Company may have in effect from time to time.










IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.
NEIMAN MARCUS GROUP, INC.
By:    
Name:
Title:

Employee Name: Geoffroy van Raemdonck









13
van Raemdonck of Restricted Stock Agreement

